Citation Nr: 0006676	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  97-06 680A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1945 to 
August 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision by the 
RO that denied a claim of entitlement to service connection 
for hearing loss.  


FINDING OF FACT

No competent medical evidence has been presented to link the 
veteran's hearing loss to military service.


CONCLUSION OF LAW

The claim of service connection for hearing loss is not well 
grounded.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  When disease is shown as 
chronic in service, or within a presumptive period so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom, 
Epps v. West, 118 S. Ct. 2348 (1998).  If the claimant does 
not meet this initial burden, the appeal must fail because, 
in the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  To be well grounded, 
however, a claim must be accompanied by evidence that 
suggests more than a purely speculative basis for granting 
entitlement to the requested benefits.  Dixon v. Derwinski, 3 
Vet. App. 261, 262-63 (1992).  Evidentiary assertions 
accompanying a claim for VA benefits must be accepted as true 
for purposes of determining whether the claim is well 
grounded, unless the evidentiary assertion is inherently 
incredible or the fact asserted is beyond the competence of 
the person making the assertion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is plausible or 
possible is required.  Murphy, 1 Vet. App. at 81.  A claimant 
cannot meet this burden merely by presenting lay testimony, 
because lay persons are not competent to offer medical 
opinions.  Espiritu, 2 Vet. App. at 495.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to 
March 1, 1999) (Court) has held that competent evidence 
pertaining to each of three elements must be submitted in 
order to make a claim of service connection well grounded.  
There must be competent (medical) evidence of a current 
disability, competent (lay or medical) evidence of incurrence 
or aggravation of disease or injury in service, and competent 
(medical) evidence of a nexus between the in-service injury 
or disease and the current disability.  This third element 
may be established by the use of statutory presumptions.  
38 C.F.R. §§ 3.307, 3.309 (1999); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Epps v. Gober, 126 F.3d at 
1468.

For the purposes of applying the laws as administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when 
the auditory thresholds for at least three of those 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1999).  In the veteran's 
case, a May 1997 VA audiological evaluation establishes that 
the veteran has bilateral hearing loss disability by VA 
standards pursuant to 38 C.F.R. § 3.385.  

The veteran claims that his hearing loss is the result of 
exposure to acoustic trauma from the many rounds he fired 
using twin five-inch guns as a shell man in service.  He also 
contends that, because his hearing loss was noted in 1946 not 
only by himself, but by members of his family, who are now 
deceased and cannot testify on his behalf, any lack of 
service medical records showing complaints of hearing 
problems should not be considered as proof that his hearing 
loss did not have its onset in service.  

Based on a review of the evidence, the Board finds that the 
veteran's claim of service connection for hearing loss is not 
well grounded.  The veteran's service records indicate that 
he served in the United States Navy and qualified as a rifle 
marksman.  His service medical records include a July 1945 
pre-enlistment examination that revealed hearing of 15/15 in 
both ears.  An August 1946 separation examination report 
shows that his left and right ear hearing was 15/15 on 
whispered voice testing.  No diseases or defects of the ears 
were noted.

Post-service treatment reports do not contain a diagnosis of 
any hearing loss until October 1992, approximately 46 years 
after the veteran's separation from service.  An October 1992 
private hearing evaluation report indicates that, when the 
veteran was examined, he had bilateral high frequency hearing 
loss, greater on the right than the left.  It is not until 
May 1997, when examined by VA, that the veteran had a 
bilateral hearing disability by VA standards as set forth in 
38 C.F.R. § 3.385 (1999).  At the May 1997 VA audiological 
evaluation, the veteran reported that he had had difficulty 
hearing since 1946, when he was a shell man on five-inch 
guns.  Other otologic history included a mastoidectomy four 
years earlier.  The examiner noted occupational noise 
exposure as the veteran had worked in the printing business.  
Examination revealed puretone thresholds of 5, 15, 20, 25, 
and 55 decibels in the left ear and 15, 15, 40, 50, and 50 
decibels in the right ear at 500, 1000, 2000, 3000, and 4000 
Hertz (Hz), respectively.  Speech recognition ability of 90 
percent in the left ear and 84 percent in the right ear were 
noted.  The examiner noted that left ear hearing was within 
normal limits through 3000 Hz followed by a moderate 
sensorineural hearing loss with excellent speech recognition 
ability.  The examiner also noted that the right ear hearing 
was within normal limits through 1000 Hz followed by an 
essentially mild to severe sensorineural hearing loss with 
good speech recognition ability.  

At a May 1997 VA audio-ear disease examination, the veteran 
complained of hearing loss, right ear greater than the left.  
He denied any past history of ear infections or ear surgery.  
He reported that his hearing loss began after exposure to 
gunfire noise in service.  Following discharge from service, 
the veteran was employed as a printer.  He reported that, he 
had had occasional exposure to printing press noise but was 
required to use ear protection.  Bilateral moderate high-
frequency sensorineural hearing loss, right ear greater than 
the left ear, and tinnitus secondary to hearing loss were 
diagnosed.  The examiner opined that high-frequency 
sensorineural hearing loss and tinnitus can be secondary to a 
past history of noise exposure.

The veteran submitted a statement, received in August 1997, 
indicating that the presses that he worked on did not require 
ear protection and that he only worked on them for about 
seven years.  He noted that for 30 years, he worked in a 
quiet environment called Pre-Press with negatives.

As noted above, the veteran must present competent medical 
evidence of both currently disability and a relationship 
between that disability and service.  Although the record 
shows that the veteran was found to have a hearing loss 
disability since at least October 1992, and a hearing loss 
disability by VA standards in May 1997, none of the examiners 
has specifically related such hearing loss disability to 
service, including any exposure to noise in service.  The 
statement by the May 1997 VA examiner does not specifically 
link current disability to the in-service noise exposure 
experienced by the veteran.  Rather, the examiner provided 
only a generic statement about the possibility of a link 
between noise exposure and high-frequency sensorineural 
hearing loss.  Such a statement is too general and 
inconclusive to make the claim well grounded in the veteran's 
case.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); see 
also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) 
(doctor's statement which does not link chest trauma 
specifically to appellant's current condition, but instead 
contains only a generic statement of a relationship between 
chest trauma and restrictive lung disease, is too general and 
inconclusive to make the claim well grounded).

In short, no competent medical evidence has been presented to 
show that the veteran currently experiences hearing loss 
disability that is attributable to his period of active 
military service.  The Board has taken into consideration the 
veteran's statements regarding the onset of hearing loss 
disability.  However, while he is competent to provide 
information regarding the symptoms he currently experiences 
and has experienced since military service, there is no 
indication that he is competent to comment upon etiology or 
time of onset of currently diagnosed disability.  Layno v. 
Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu, 2 Vet. App. at 495.  

In a February 2000 brief, the veteran's representative 
requested that the Board consider the provisions of 38 
U.S.C.A. § 1154(b), which provide that satisfactory lay or 
other evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  
In the veteran's case, his service records do not reflect 
that he served in combat.  Nevertheless, the Court has held 
that invocation of section 1154(b) does not serve to 
eliminate automatically the medical nexus requirement found 
in Caluza, 7 Vet. App. at 507.  Although section 1154(b) 
relaxes the evidentiary requirement as to the evidence needed 
to render a claim well grounded, that section deals only with 
the occurrence of an event in service, not the issues of 
either current disability or nexus to service, as to both of 
which competent medical evidence is generally required.  Id.  
Accepting the veteran's statements of noise exposure in 
service as accurate, as well as his report of having had 
continuous problems since service, the Board nevertheless 
finds that a he has not presented competent medical evidence 
of a relationship between current disability and military 
service or continued symptoms since service.  (The statutory 
presumption of 38 C.F.R. § 3.307 does not aid the veteran 
because no evidence has been submitted to show that 
sensorineural hearing loss was manifested to a compensable 
degree within a year of his separation from service.  
38 C.F.R. §§ 3.307, 3.309.)  


ORDER

Service connection for hearing loss is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

